     Case 2:21-cv-00067-Z Document 42 Filed 05/27/21        Page 1 of 5 PageID 936



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS,
                           AMARILLO DIVISION


STATE OF TEXAS; STATE OF
MISSOURI,

                     Plaintiffs,                   Civil Action No. 2:21-cv-00067
v.

JOSEPH R. BIDEN, JR., et al.,

                     Defendants.


     UNOPPOSED MOTION OF IMMIGRATION REFORM LAW INSTITUTE FOR LEAVE TO
     FILE A MEMORANDUM OF LAW AS AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
                    MOTION FOR PRELIMINARY INJUNCTION

        Pursuant to FED. R. CIV. P. 7, the Immigration Reform Law Institute (“IRLI”)

respectfully requests this Court’s leave to file the accompanying memorandum of

law as amicus curiae in support of Plaintiffs’ motion for a preliminary injunction.

Pursuant to Local Rules 7.1 and 7.2, IRLI’s counsel has conferred with counsel for

the parties; both Plaintiffs and Defendants consented to the filing of the attached

amicus memorandum of law. Therefore, this motion is unopposed.

        IRLI is a nonprofit 501(c)(3) public interest law firm dedicated both to

litigating immigration-related cases in the interests of United States citizens and to

assisting courts in understanding federal immigration law. IRLI has litigated or

filed amicus curiae briefs in a wide variety of immigration-related cases. For more

than twenty years the Board of Immigration Appeals has solicited supplementary




                                            1
   Case 2:21-cv-00067-Z Document 42 Filed 05/27/21          Page 2 of 5 PageID 937



briefing, drafted by IRLI staff, from the Federation for American Immigration

Reform, of which IRLI is a supporting organization.

      “‘The extent, if any, to which an amicus curiae should be permitted to

participate in a pending action is solely within the broad discretion of the district

court.’” Sierra Club v. Fed. Emergency Mgmt. Agency, 2007 U.S. Dist. LEXIS 84230,

at *2 (S.D. Tex. Nov. 14, 2007) (quoting Waste Mgmt. of Pa., Inc. v. City of York, 162

F.R.D. 34, 36 (M.D. Pa. 1995)). Unlike the corresponding appellate rules, the federal

and local rules applicable here do not specifically address amicus briefs.

Nonetheless, IRLI looks to the appellate rules’ criteria for granting leave to file

amicus briefs to support their motion here. The Advisory Committee Note to the

1998 amendments to Rule 29 explains that “[t]he amended rule … requires that the

motion state the relevance of the matters asserted to the disposition of the case” as

“ordinarily the most compelling reason for granting leave to file.” FED. R. APP. P. 29,

Advisory Committee Notes, 1998 Amendment. As now-Justice Samuel Alito wrote

while serving on the U.S. Court of Appeals for the Third Circuit, “I think that our

court would be well advised to grant motions for leave to file amicus briefs unless it

is obvious that the proposed briefs do not meet Rule 29’s criteria as broadly

interpreted. I believe that this is consistent with the predominant practice in the

courts of appeals.” Neonatology Assocs., P.A. v. Comm’r, 293 F.3d 128, 133 (3d Cir.

2002) (citing Michael E. Tigar and Jane B. Tigar, FEDERAL APPEALS—JURISDICTION

AND PRACTICE 181 (3d ed. 1999) and Robert L. Stern, APPELLATE PRACTICE IN THE

UNITED STATES 306, 307-08 (2d ed. 1989)). Now-Justice Alito quoted the Tigar



                                           2
   Case 2:21-cv-00067-Z Document 42 Filed 05/27/21         Page 3 of 5 PageID 938



treatise favorably for the statement that “[e]ven when the other side refuses to

consent to an amicus filing, most courts of appeals freely grant leave to file,

provided the brief is timely and well-reasoned.” 293 F.3d at 133.

      With that background, movant IRLI explains the relevance and value of its

brief to this Court’s consideration of the important issues presented here.

      IRLI respectfully submits that its proffered memorandum of law will bring

the following relevant matters to the Court’s attention:

          •   Further demonstrating that Plaintiff States have standing, by showing

              they have standing on abdication grounds and insofar as they allege

              procedural injuries. See attached Memorandum of Law. at 5-8.

          •   Demonstrating that likelihood of success on the merits for the

              independent reason that Defendants failed to consider reliance

              interests in the MPP program. See id. at 9-11.

These issues are all relevant to this Court’s decision on the Plaintiffs’ motion for

preliminary relief, and movant IRLI respectfully submits that its memorandum

may aid the Court.

      For the foregoing reasons, IRLI respectfully requests that the Court grant its

motion for leave to file the accompanying memorandum of law as amicus curiae.




                                           3
Case 2:21-cv-00067-Z Document 42 Filed 05/27/21      Page 4 of 5 PageID 939



   Respectfully submitted on May 27, 2021,

                                        /s/ Matt Crapo
                                        MATT A. CRAPO
                                        Immigration Reform Law Institute
                                        25 Massachusetts Ave., NW, Suite 335
                                        Washington, DC 20001
                                        (540) 205-7986
                                        matt.crapo@pm.me
                                        litigation@irli.org

                                        Counsel for Movant
                                        Immigration Reform Law Institute




                                    4
   Case 2:21-cv-00067-Z Document 42 Filed 05/27/21         Page 5 of 5 PageID 940



                        CERTIFICATE OF CONFERENCE

      I hereby certify that on May 25, 2021, I conferred with counsel for both

Plaintiffs and Defendants regarding this motion. Both parties informed me that

they do not oppose the filing of the attached amicus brief in support of Plaintiffs’

motion for preliminary injunction.

                                        /s/ Matt Crapo_________
                                        MATT A. CRAPO



                           CERTIFICATE OF SERVICE

      I hereby certify that on May 27, 2021, a true and accurate copy of the

foregoing document was filed electronically (via CM/ECF) and served on all counsel

of record.

                                        /s/ Matt Crapo_________
                                        MATT A. CRAPO
